DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              KARL L. JONES,
                                Appellant,

                                     v.

  SPECIALIZED TOWING & TRANSPORTATION, INC., ALEJANDRO
            GARCIA, and JUAN CARLOS CORVALAN,
                          Appellees.

                              No. 4D21-2504

                               [June 9, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE20-015220.

  Karl L. Jones, Houston, Texas, pro se, for appellant.

  Samuel B. Spinner and Hinda Klein of Conroy Simberg, Hollywood, for
appellees.

PER CURIAM.

  Affirmed.

MAY, KLINGENSMITH, and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.